DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 2021-02-12 has been entered and fully considered.

In light of applicant’s amendment, filed 2021-02-12, the drawings objection has been withdrawn.

In light of applicant’s amendment, filed 2021-02-12, the claim objections have been withdrawn.

In light of applicant’s amendment, filed 2021-02-12, the 35 U.S.C. § 112(b) rejections have been withdrawn.


Allowable Subject Matter
Claims 1-33 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
As noted in the Final Rejection mailed 2020-12-08, the claims are novel over the prior art.  However, several deficiencies in the claims and drawings were noted.  Applicant’s amendment to the claims on 2021-02-02 (and further amendment in the claims filed 2021-02-12) have traversed all claim objections and rejections.  The replacement drawings filed 2021-02-12 have traversed the single remaining objection. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/
Primary Examiner, Art Unit 2491